OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                AUSTIN




Bonorable Ben J. Dean
Dlstrlat  Attorney
Breokenfldge , Texar
Dear Sir:.




of Texan, 19Z5, 1s to be foil
illed in the dlstrlot uourt o



                                              on of the80 tw.0
     artlelas    that                         rke ior the same
     8enlce     arm                            tees to the Qounty
                                               at aounty court
      oaee8 do no                              he Ibaa or the
                                                amount lnrol~e6


                                      NO. 699 or the regular
                                     glslature,   veraQJl'8 Texar
                                166, the jurlsdlctlon   of the County
                                 was dlmlinlshed in that clrll    and




           *Is it your opinion that the Distrlot    C&k    of
     Gtbphtins County, lq oases filed h the dlstrlot      oourt
     that 6rblnarIly    would be tile& in the county oourt had
     not the jurlefllotlon   been trannfarrod tothe dletrlot
     oourt, would be entitled    to charge for reos' the rater
     presorlbed   in Article  gQg7 or would he be requlrod to
     charge for fees the rates proscribe& in Article      5950
     which governs ooun~ty court fee&V*
  Hoat Ben J. Dean, Page 2


             Ad1018 5929, Revised Civil Statute6 at Texas, 1926, pro-
  video the authority of dirtriot clerks to oharge aud colleot fees
  for rrenloes rendered by them la civil  oases.
                Artlole   3950, Pevllred Civil Statutes    or Tescm, 1926, is
  the authority       for lmmralag and eolleotlng     reel, by the county clerk.
                Botise Bill No. 699, acta of the Regular Session         of the
  Party-sixth     Legislature  provides, in part, aa follows:
               “That the District    Court having jurisdiatloa         la said
        Stephens County shell have and exerolse           jurladlctlon    in all
       matters and oases of a olvll aud oriulnal nature, whether
        the ssme be of original      jurisdiction     or or appellate
        iurisdiatlon,    over which, by the General Jaws ot the state
        of Taxes now existing     lad hereinafter      eaaoted the County
       .Court of maid County would have had jurlediotion,              and that all
       pending 01~11 aad erlminal oases be and the same are .herebby
       ~tiansferred    to the District    Court for the Hlaetleth Judicial
       Dlstrlct     of Texas, aittlag    la Stephens Couaty, Texas, and
        all writs and procam heretotore           lsaued by or out of said
        Couhty Court in maid civil       or orimihal oases be and the same
        are hereby made returnable       to the next term of the District
        Court,   in ahd for the Ninetieth Judlolal District            of Texas
        altting    la Stephena County, Texas.        Provided, however, that
        there rhall not be trausierred        to raid District       Court Jurls-
        dlotlon over any judgmeata, even in olvll or criminal oases,
        rendered prior to the time thla Act takes rffeot              and which
        have beaome final,     but as to such judgments the aald Couuty
        Court #hell retain jurlsdiotion         for the entorcement then-
        of by oxeoutlon,     order of sale, or other appropriate          pro-
        oess. . . *
              Thus, it la seen;that    the Legislature,   in its wlrdom, hag
  seen Tit to broaden the scope of jurisdiotlon       of the District   Cbrtrt
  of Stephens County, Texas.     By the very nature of the duties of the
  District   Clerk of Stephens County, he is charged with keeping the
  reoorde   of the proceeding6 in the district     Court to which he Is
’ attaohed.    As a neoessary Incident   to the oourt’8   broadened powers
  the ~dlstrlct olerk 18 given increased dutiee $0 pertom.          Hou?e Bill
  Do. 599, supra, makes no provision6     for litigants   in the district
  court, rho. previous to the passage of ruoh atit, would have paid
  fees into the office    of oouhty clerk, to continue paying the schedule
  of fees set out in Artiole    SQSO, supra.
            Ne necessarily  reach the conclusion,    and you are SO advised,
  that all litigants  in the Dietriot    Court of Stephens County whether
  there by virtue of the original    jurisdiatlon  or such court prior to
Boa. Ben J. Dean, Page 9


the passage o? Eouaa Bill No. 599, or then necessarily                by reason
or its broadened jurladiotion,   are amenable to and mat              pay the ?eee
provided ror in Artlole   9928, aupra.
          Truetlng   that thla'aatla?aotorily        anmera    your inquiry,
wa ara
                                                 Yours   very truly
                                          ATTORKEY GlXEFtALOF TEXAS



LA;ob
APPROVISI)
        XC-L21, 1959
13.  NOOre
FIRST A8s18TANT
ATTORNEY WHERAL                          ;;ps;        Opinion Comlttea
                                                 . . ., Chairman